UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 19, 2015 ENERGY 11, L.P. (Exact name of registrant as specified in its charter) Delaware 333-197476 46-3070515 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) rd Street, Suite 220 Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(817) 882-9192 (Former name or former address, if changed since last report) Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ÿ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ÿ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ÿ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ÿ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. As of August 19, 2015, Energy 11, L.P. (the “Partnership”) completed the sale of the minimum offering of 1,315,790 units of limited partnership interest and therefore broke escrow (the “Initial Closing”).As of August 19, 2015, the Partnership had completed the sale of 1,318,885 units at $19.00 per unit for total gross proceeds of $25,058,815 and proceeds net of selling commissions and marketing expenses of $23,555,286.The subscribers were admitted as limited partners of the Partnership at the Initial Closing.The Partnership is continuing the offering at $19.00 per unit in accordance with the prospectus. Also, upon reaching the minimum offering, the Partnership entered into the First Amended and Restated Agreement of Limited Partnership at the Initial Closing, and the Partnership also entered into the Management Services Agreement with E11 Management, LLC at the Initial Closing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 19, 2015 ENERGY 11, L.P. By: /s/ David McKenney David McKenney Chief Financial Officer of Energy 11 GP, LLC
